DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Examiner’s Comment
This Action is in response to the Request for Continued Examination filed on 01/27/2022 with Amended Claims and Applicant's Remarks filed on 01/27/2022.
Applicant has amended claims 1, 8, and 15 and canceled claim 7 according to Amendments filed on 01/27/2022. Claims 1-6 and 8-20 are pending and currently under consideration for patentability.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,621,203 to Hunt in view of U.S. Publication 2017/0109615 to Yatziv and in further view of U.S. Publication 2017/0278289 to Marino.

Claims 1-6, 8-14, and 15-20 are method, system, and computer-readable medium claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.
With respect to Claim 1:
Hunt teaches:
A computer-implemented method for using machine vision to categorize a locality to conduct lead mining analyses, the method comprising: generating locality profile scores and economic categorizations for each locality of a plurality of localities (Examiner notes that no explicit definition of locality profile score has been defined within the Applicant’s specification. Therefore, the Examiner interprets locality profile score, under the BRI with respect to the Applicant’s disclosure, to be a score or rank associated with a merchant/entity with respect to their geographic region) (i.e. generating scores, such as KPI analysis with respect to geography, and economic categories, such as which categories perform the best, for each entity) (Hunt: Col. 96 Lines 4-13 “Scorecarding loyalty analytic solutions may include product key performance indicators (KPI) addressing what are the product KPis, product KPI trends addressing what are the product KPI trends, customer segment KPis addressing what are the customer segment KPis, customer segment KPI trends addressing what are the customer segment KPI trends, geography KPis addressing what are the geography KPis, geography KPI trends addressing what are the geography KPI trends, or some other type of scorecarding analysis.” Furthermore, as cited in Col. ;
grouping localities having similar locality profile scores (i.e. grouping entities within the same geographic region according to similar sales performance) (Hunt: Col. 86 Lines 47-54 “In an embodiment, an analytic platform 100 may comprise a sales performance facility. Geographic variables may be used by the sales performance facility, such as stores by region, stores by market, stores by retailer trading area, and the like. Product variables may be used by the sales performance facility, such as all reviews products, products by band, products by manufacturer, products by brand/size, and the like.”);
extracting entities in a locality group (i.e. extracting entities within similar locality region) (Hunt: Col. 86 Lines 6-16 “In an embodiment, an analytic platform 100 may comprise an internal data extract facility. Geographic variables may be used by the internal data extract facility, such as stores by region, stores by market, stores by retailer trading area, stores by population, stores by income, stores by Hispanic, stores by household size, stores by African-American, stores by distance to competitor, and the like. Product variables may be used by the internal data extract facility, such as all reviews products, products by band, products by manufacturer, product by launch year, products by brand/size, and the like.”);
retrieving historical data for the extracted entities in the locality group, wherein the historical data for the entities in the locality includes campaign vehicles hosted in the locality to promote sales of goods and/or services of an enterprise, leads generated by the campaign vehicles in the locality, and return on investment for the campaign vehicles in the locality (Examiner notes that campaign vehicle has been described in the Applicant’s specification in ¶ [0054] using exemplary language. Therefore, the Examiner interprets campaign vehicle, under the BRI with respect to the Applicant’s disclosure, to be a mode of communication or communication channel used to distribute the goods/services which is consistent with the Applicant’s description.) (i.e. retrieving historical data with respect to promotional events associated with entity, such as basket distribution) (Hunt: Col. 95 Lines 20-36 “Promotion loyalty analytic solutions may include a promotion tracker addressing how a recent promotional event compares against historical periods; promotion impact analysis addressing whether a product was positively impacted by a recent promotional event; promotion segment impact analysis addressing how customer segments respond to the promotion; brand promotion competitive impact analysis addressing how a brand's promotion affected competitors; single product event analysis addressing how a promotional event impacted a product, competitive products, and category; multi-product event analysis addressing how a multi-product event impacted participating products, competitive products, and category; basket distribution analysis addressing how a basket may vary by time, product, customer, and geography; and source of promoted volume analysis addressing how product volume may change as a result of new merchandising tactics.”); and
generating a lead score for each entity in the locality group as a function of the locality profile score for the locality in which the entity is located, economic categorization of the locality in which the entity is located, and campaign vehicles used in the locality in which the entity is located (i.e. ACV or scorecard is a function of the KPI analysis associated with geography, economic categorization, and promotional event analysis such as business planning) (Hunt: ACV as calculated in Table 1. Furthermore, 
Hunt does not explicitly disclose wherein the locality profile score includes percentage distributions of entity classes within the locality, the locality profile score for each locality being derived through neural network analyses of map images of the locality, the economic categorization being derived through neural network analyses of images of entities within the locality.
However, Yatziv further discloses:
wherein the locality profile score includes percentage distributions of entity classes within the locality (Yatziv: ¶ [0034] “In some examples, outputs 105 additionally include confidence scores 108 for each of the plurality of classification labels 106 to indicate a likelihood level that each generated classification label 106 is accurate for its corresponding location entity. In the particular example of FIG. 1, identified classification labels 106 categorize the location entity within image 102 as "Health & Beauty," "Health," "Doctor," and "Dental." Confidence scores 108 associated with these classification labels 106 indicate an estimated accuracy level of 0.992, 0.985, 0.961 and 0.945, respectively.”), 
the locality profile score for each locality being derived through neural network analyses of map images of the locality, the economic categorization being derived through neural network analyses of images of entities within the locality (i.e. applying a neural network to map images to determine locality with respect to a confidence score, and categories of businesses) (Yatziv: ¶¶ [0036] [0037] “An example of such a subtle difference can be captured by comparing FIGS. 2B and 2C. FIG. 2B shows the front of a grocery store, while FIG. 2C shows the front of a plumbing supply store. Visually, the storefronts depicted in FIGS. 2B and 2C are similar. The discriminative information within the images of FIGS. 2B and 2C can be very subtle, and appear in varying locations and scales in the images. These observations, combined with the large number of categories needed to cover the space of businesses, can require large amounts of training data for training a statistical model, such as neural network 104 of FIG. 1. Additional details of machine learning processes and statistical model training are discussed with reference to FIG. 6…The disclosed classification techniques effectively address potentially large within-class variance when accurately predicting the function or classification of businesses of other location entities. The number of possible categories can be large, and the similarity between ;
accessing a map image of a locality, wherein the map image includes geographical artefacts corresponding to entities within the locality (i.e. accessing street level storefront view of entity) (Yatziv: ¶ [0030] “Schematic 100 generally includes an image 102 provided as input to a statistical model 104, such as but not limited to a neural network, which generates one or more outputs. Because the images analyzed in accordance with the disclosed techniques are intended to help classify a location entity within the image, image 102 generally corresponds to a street-level storefront view of a location entity.”); 
analyzing the map image to detect the entities in the locality using the geographical artefacts (i.e. analyzing images of locality to determine entities) (Yatziv: ¶ [0030] “The particular image 102 shown in FIG. 1 provides a storefront view of a dental business, although it should be appreciated that the present disclosure can be equally applicable to other specific businesses as well as other types of location entities including but not limited to any feature, landmark, point of interest (POI), or other object or event associated with a geographic location. For instance, a location entity can include a business, restaurant, place of worship, residence, school, retail outlet, coffee shop, bar, music venue, attraction, museum, theme park, arena, stadium, festival , organization, region, neighborhood, or other suitable points of interest; or subsets of another location entity; or a combination of multiple location entities.”); 
assigning entity classes to detected entities in the locality (Yatziv: ¶ [0034] “The particular image 102 shown in FIG. 1 provides a storefront view of a dental business, although it should be appreciated that the present disclosure can be equally applicable to other specific businesses as well as other types of location entities including but not limited to any feature, landmark, point of interest (POI), or other object or event associated with a geographic location. For instance, a location entity can include a business, restaurant, place of worship, residence, school, retail outlet, coffee shop, bar, music venue, attraction, museum, theme park, arena, stadium, festival , organization, region, neighborhood, or other suitable points of interest; or subsets of another location entity; or a combination of multiple location entities.”); and 
assigning the locality profile score to the locality based on entity classes included in the locality (i.e. confidence score) (Yatziv: ¶ [0034] “The particular image 102 shown in FIG. 1 provides a storefront view of a dental business, although it should be appreciated that the present disclosure can be equally applicable to other specific businesses as well as other types of location entities including but not limited to any feature, landmark, point of interest (POI), or other object or event associated with a geographic location. For instance, a location entity can include a business, restaurant, place of worship, residence, school, retail outlet, coffee shop, bar, music venue, attraction, museum, theme park, arena, stadium, festival , organization, region, neighborhood, or other suitable points of interest; or subsets of another location entity; or a combination of multiple location entities.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Yatziv’s locality profile score includes percentage distributions of entity classes within the locality, the locality profile score for each locality being derived through neural network analyses of map images of the locality, the economic categorization being derived through neural network analyses of images of entities within the locality to Hunt’s 
Hunt and Yatziv do not explicitly disclose performing the neural network analysis via a convolutional neural network, the convolutional neural network consuming segmented pixel areas and distinguishing between areas containing at least one of text and icons from areas that do not contain at least one of text and icons.
However, Marino further discloses performing the neural network analysis via a convolutional neural network, the convolutional neural network consuming segmented pixel areas and distinguishing between areas containing at least one of text and icons from areas that do not contain at least one of text and icons (i.e. convolutional neural network is applied to pixels in order to differentiate the 0’s or negatives vs positives which represent the text and icons) (Marino: ¶ [0253] “In step 1508, the host region identification module 110 is configured to select for each corresponding element in the frames representing the results of convolutions in the (Gx) and vertical directions (Gy) the maximUlll value between the two and depositing it in a frame (map of the maximal gradients) that has been loaded onto a frame buffer or memory area. In step 1510, the host region identification module 110 is configured to normalize this frame from 0-1. In step 1512, the host region identification module 110 is configured to optionally map, onto this normalized map of maximal gradients, O's in place of any pixels, bounding boxes, or other areas that have been determined to represent objects, people, textures, materials, shapes, locations, and activities ( such as skin, hair, fur, water, etc.) which are deemed to constitute unwanted host regions,” Furthermore, as cited in ¶ [0274] “In some embodiments, a convolutional neural network model is trained on frames from examples of target digital content whose labels are positive and/or negative examples of host region defining data (e.g., the coordinates the corners of the bounding box of a host region in that particular frame, or a list of the pixels it includes). When new frames are inputted into the model, it will predict the host region defining data that defines the host region(s) in the inputted frames.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Marino’s performing the neural network analysis via a convolutional neural network, the convolutional neural network consuming segmented pixel areas and distinguishing between areas containing at least one of text and icons from areas that do not contain at least one of text and icons to Hunt’s method for using machine vision to categorize a locality to conduct lead mining analyses. One of ordinary skill in the art would have been motivated to do so in order for “providing a method for integrating source digital content into target digital content in an unobtrusive way. Further, by removing most or all human involvement from the process and by standardizing the resulting advertisements or augmentations, this method allows for their placement at high scale and programmatically.” (Marino: ¶ [0090]).
With respect to Claims 8 and 15:
All limitations as recited have been analyzed and rejected to claim 1. Claim 8 recites “a system comprising: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for:” (Hunt: Col. 6 Lines 1-11) performing the steps outlined in method claim 1. Claim 15 recites “A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for:” (Hunt: Col. 6 Lines 1-11) performing the steps outlined in method claim 1. Claims 8 and 15 do not teach or define any new limitations beyond claim 1. Therefore they are rejected under the same rationale.

With respect to Claim 2:
Hunt teaches:
The computer-implemented method of claim 1, wherein the lead score for an entity is further based on a number of employees of the entity and spending by the entity on products and/or services offered by the enterprise (i.e. scorecarding analysis consists of cost accrued due to products and venue analysis such as how many stores in chain) (Hunt: Col. 101 Lines 44-48 “Measures to be evaluated may include net dollars per unit. By selecting product cost per unit for today's price and the price from a year ago, the manufacturer may be able to not only compare today's prices, but see how each product's price has trended over the past year.” Furthermore, as cited in Col. 7 Lines 27-36 “Dimension data sources 104 may include information relating to any dimensions along which an enterprise wishes to collect data, such as dimensions relating to products sold (e.g. attribute data relating to the types of products that are sold, such as data about UPC codes, product hierarchies, categories, brands, sub-brands, SKUs and the like), venue data (e.g. store, chain, region, country, etc.), time data (e.g. day, week, quad-week, .
With respect to Claims 9 and 16:
All limitations as recited have been analyzed and rejected to claim 1. Claims 9 and 16 do not teach or define any new limitations beyond claim 2. Therefore they are rejected under the same rationale.

With respect to Claim 3:
Hunt teaches:
The computer-implemented method of claim 1, further comprising: generating a lead quotient for the entity, wherein the lead quotient is a function of the historical return on investment of campaigns within the locality and the lead score (i.e. scorecarding analysis takes into account historical return of previous promotions and comparing such analysis to current scorecarding results) (Hunt: Col. 95 Lines 20-36 “Measures to be evaluated may include net dollars per unit. By selecting product cost per unit for today's price and the price from a year ago, the manufacturer may be able to not only compare today's prices, but see how each product's price has trended over the past year.”).
With respect to Claims 10 and 17:
All limitations as recited have been analyzed and rejected to claim 3. Claims 10 and 17 do not teach or define any new limitations beyond claim 3. Therefore they are rejected under the same rationale.

With respect to Claim 4:
Hunt teaches:
The computer-implemented method of claim 3, further comprising: comparing the lead quotient with an n' tile threshold value (i.e. sales performance is compared to a sales performance threshold) (Hunt: Col. 91 Lines 24-57 “Measures that may be applied to the sales performance facility include standard measures such as… Sales performance criteria-Units, Sales performance criteria-Trade spend, Sales performance threshold amount, Sales performance threshold quantity, Sales performance threshold %, Sales performance variance amount, Sales performance variance %, Compensation amounts, Projected compensation amount, Target Sales Volume, Target Sales Units, Target Sales Dollars, Target Category Share, and the like.”); and
setting a lead converted/not converted flag for the entity when the lead quotient does not reach the n' tile threshold value (i.e. alert is sent when sales are above a threshold value) (Hunt: Col. 114 Lines 46-53 “In an example, a bubble-up measure may be used to alert a user to a trend or events in a dataset or analysis that otherwise would be missed. In an embodiment, the analytic platform 100 may enable text generation. Text generation may include, but is not limited to, a triggering event in the data/analysis. In an example, text may be generated by the analytic platform 100 stating "sales of product X are up 10% because of Y.").
With respect to Claims 11 and 18:
All limitations as recited have been analyzed and rejected to claim 4. Claims 11 and 18 do not teach or define any new limitations beyond claim 4. Therefore they are rejected under the same rationale.

With respect to Claim 5:
Hunt teaches:
The computer-implemented method of claim 1, wherein grouping localities having similar locality profile scores comprises: determining a statistical distance metric between locality profile scores of the plurality of localities (i.e. grouping similar entities (Hunt: Col. 25 Lines 19-23 “The distance used to determine the nearest neighbors of a directly covered by the "distance metrics" function. The non-sample store may allow taking into account, constraints like region, chain, and store-type. As a result, one can deliver any geography, under releasability conditions, by just giving the list of stores belonging to the geography.”); and
grouping localities having a statistical distance metric below a predetermined threshold (i.e. determining if two entities are similar according to a similarity measure threshold) (Hunt: Col. 34 Lines 15-39 “For two entities to be similar, they may have to be evaluated by a specific similarity measure…The concept of similarity may be based on the similarity of the values of attributes that describe specific entities. This may involve developing similarity measures and the metadata to support them. The process may include deciding the purpose of the similarity; selecting the set of entities to be used in the similarity process; analyzing the characteristics (attributes and values) of each entity in the set of possible similar entitles; deciding which attributes will be used as part of the similarity measure; deciding on the priority and weight of the set of attributes and their values; defining the similarity measure; defining all the probabilistic weights needed to perform the similarity measure; defining the thresholds, such as automatic definite match, automatic definite non-match, or undecided match with human intervention; or the like.”).
With respect to Claims 12 and 19:
All limitations as recited have been analyzed and rejected to claim 5. Claims 12 and 19 do not teach or define any new limitations beyond claim 5. Therefore they are rejected under the same rationale.

With respect to Claim 6:
Hunt teaches:
The computer-implemented method of claim 1, further comprising: generating a lead score for a green field entity using information obtained from a third-party resource (i.e. stores that do not have their data readily available for the service or do not have an account, their data can be retrieved from third party sources) (Hunt: Col. 181 Lines 29-47 “In embodiments, not all channels and retailers may have the same quality of data and causal information. An automated approach may be used for those accounts and channels where the system has access to census or sample point-of-sale (POS) data. This approach may be applied to the food, drug and mass channels. In embodiments, for channels where POS data and/or causal data are not as readily available, the system may customize models as appropriate to fit the data set. In this case, although the same state-of-the-art statistical approach and diagnostics may be used, the models are tailored to the available data for the channel and/or retail. Because the modeling approach is data neutral and may integrate third-party data at the most granular level via the analytic platform, the system may have the capability to use all data sources in its models. The system may work with P&G to identify the best sources of data for each retailer and channel where traditional POS is not available. Models will be run on best available data.”).
With respect to Claim 13:
All limitations as recited have been analyzed and rejected to claim 6. Claim 13 does not teach or define any new limitations beyond claim 6. Therefore it is rejected under the same rationale.

With respect to Claim 14:
Hunt does not explicitly disclose: the system of claim 8, further comprising: accessing a map image of a locality, wherein the map image includes geographical artefacts corresponding to entities within the locality; analyzing the map image to detect the entities in the locality using the geographical artefacts; assigning entity classes to detected entities in the locality; and assigning the locality profile score to the locality based on entity classes included in the locality.
However, Yatziv further discloses:
accessing a map image of a locality, wherein the map image includes geographical artefacts corresponding to entities within the locality (i.e. accessing street level storefront view of entity) (Yatziv: ¶ [0030] “Schematic 100 generally includes an image 102 provided as input to a statistical model 104, such as but not limited to a neural network, which generates one or more outputs. Because the images analyzed in accordance with the disclosed techniques are intended to help classify a location entity within the image, image 102 generally corresponds to a street-level storefront view of a location entity.”); 
analyzing the map image to detect the entities in the locality using the geographical artefacts (i.e. analyzing images of locality to determine entities) (Yatziv: ¶ [0030] “The particular image 102 shown in FIG. 1 provides a storefront view of a dental business, although it should be appreciated that the present disclosure can be equally applicable to other specific businesses as well as other types of location entities including but not limited to any feature, landmark, point of interest (POI), or other object or event associated with a geographic location. For instance, a location entity can include a business, restaurant, place of worship, residence, school, retail outlet, coffee shop, bar, music venue, attraction, museum, theme park, arena, stadium, festival , organization, region, neighborhood, or other suitable points of interest; or subsets of another location entity; or a combination of multiple location entities.”); 
assigning entity classes to detected entities in the locality (Yatziv: ¶ [0034] “The particular image 102 shown in FIG. 1 provides a storefront view of a dental business, although it should be appreciated that the present disclosure can be equally applicable to other specific businesses as well as other types of location entities including but not limited to any feature, landmark, point of interest (POI), or other object or event associated with a geographic location. For instance, a location entity can include a business, restaurant, place of worship, residence, ; and 
assigning the locality profile score to the locality based on entity classes included in the locality (i.e. confidence score) (Yatziv: ¶ [0034] “The particular image 102 shown in FIG. 1 provides a storefront view of a dental business, although it should be appreciated that the present disclosure can be equally applicable to other specific businesses as well as other types of location entities including but not limited to any feature, landmark, point of interest (POI), or other object or event associated with a geographic location. For instance, a location entity can include a business, restaurant, place of worship, residence, school, retail outlet, coffee shop, bar, music venue, attraction, museum, theme park, arena, stadium, festival , organization, region, neighborhood, or other suitable points of interest; or subsets of another location entity; or a combination of multiple location entities.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Yatziv’s locality profile score includes percentage distributions of entity classes within the locality, the locality profile score for each locality being derived through neural network analyses of map images of the locality, the economic categorization being derived through neural network analyses of images of entities within the locality to Hunt’s method for using machine vision to categorize a locality to conduct lead mining analyses. One of ordinary skill in the art would have been motivated to do so in order for “including additional database information that accurately identifies categories associated with each business or location entity can also be helpful to accurately respond to location-based search queries from a user.” (Yatziv: ¶ [0002]).
With respect to Claim 20:
All limitations as recited have been analyzed and rejected to claim 14. Claim 20 does not teach or define any new limitations beyond claim 14. Therefore it is rejected under the same rationale.

Response to Arguments
Applicant’s arguments see pages 9-10 of the Remarks disclosed, filed on 01/27/2022, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 1-20 have been considered but are not persuasive. The Applicant asserts “Specifically, the claimed limitation of performing a neural network analysis via a convolutional neural network cannot practically, reasonably be performed in the human mind. Additionally, the claims are directed to a practical application. More specifically, the claims are generally directed to the practical application of using machine vision to categorize a locality to conduct lead mining analyses. Additionally, it is respectfully submitted that the claims as amended are analogous to those of Example 39 of the Examining Guidelines which are indicated to be statutory.”  The Examiner would also like to note that the claims recite “performing the neural network analysis via a convolutional neural network, the convolutional neural network consuming segmented pixel areas and distinguishing between areas containing at least one of text and icons from areas that do not contain at least one of text and icons; accessing a map image of a locality, wherein the map image includes geographical artefacts corresponding to entities within the locality; analyzing the map image to detect the entities in the locality using the geographical artefacts; assigning entity classes to detected entities in the locality; and assigning the locality profile score to the locality based on entity classes included in the locality. The independent claims are indicative of integration into a practical application because the claims recite an “improvement to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)” (e.g. using machine vision to categorize a locality to conduct lead mining analyses and utilizing convolutional neural network to analyze map images) and the claims would be “applying or using the judicial exception in some other meaningful way beyond generally linking the use 
Applicant’s arguments see pages 10-11 of the Remarks disclosed, filed on 01/27/2022, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 1-20 over Hunt in view of Yatziv have been considered but are moot because the arguments do not apply to the new ground(s) of rejection is made in view of U.S. Publication 2017/0278289 to Marino.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an 

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
February 12, 2022